     Case 2:13-cv-06539-WDK-AS Document 50 Filed 07/08/19 Page 1 of 3 Page ID #:133




 1    JACQUELYNE M. NGUYEN, Bar No. 249658
      KSENIYA Y. STUPAK, Bar No. 309783
 2    LAW OFFICES OF JACQUELYNE M. NGUYEN
      2900 Bristol Street, Suite “A-208”
 3    COSTA MESA, CA 92626
      Telephone: (949) 722-0055
 4    Fax: (949) 722-8416
      Email: jackie@jacquelynenguyenlaw.com
 5    Email: kseniya@jacquelynenguyenlaw.com
 6    Attorneys for Plaintiff
 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,        Case No. 2:13-cv-06539 WDK (ASx)

12                      Plaintiff,
                                       PLAINTIFF’S STATUS REPORT
13               vs.
14
      CHETT L. MALLETT,                Judge: Hon. William D. Keller
15                                     UNITED STATES DISTRICT COURT JUDGE
                       Defendant.
16
            Plaintiff, United States of America (“Plaintiff”) hereby
17
      submits its status update regarding the above-captioned matter.
18
      This case is regarding the United States’ efforts to collect on
19
      Defendant’s outstanding federal civil judgment debt.
20
            On June 27, 2019, Plaintiff and Defendant met at Plaintiff’s
21
      office for a Judgment Debtor Examination. During the examination,
22
      Defendant claimed to be unemployed and homeless and so states on
23
      his Financial Statement of Debtor, submitted under oath.
24
      (Plaintiff’s Exhibit A).       Contrary to Defendant’s claim of
25

26
      unemployment, Defendant is currently employed at Elements of

27
      Wellness, which describes Dr. Mallett on their website as a

28
      “practicing chiropractic and functional medicine for more than


                                          Page 1
     Case 2:13-cv-06539-WDK-AS Document 50 Filed 07/08/19 Page 2 of 3 Page ID #:134




 1    twenty years. One of LA Magazine’s Top Chiropractors (2019)”.

 2    (Plaintiff’s Exhibit B).

 3          During the Judgment Debtor Examination, Defendant provided

 4    banking statements reflecting an average monthly income of

 5    $28,500 (Plaintiff’s Exhibit C). Additionally, Defendant’s

 6    Discover credit card statements reflect average spending of

 7    $1,600.00/month for restaurants and entertainment alone and
 8    Defendant makes average monthly payments on said card of
 9    $3,640.00/month. (Plaintiff’s Exhibit D). Per Discover card
10    statement, Defendant spends $2,550.00 for his dog’s room and
11    board at “the Fouche Way” and takes his dog to dine at the
12    Petstaurant, LLC, spending $148.89 per meal (Plaintiff’s Exhibit
13    D). Furthermore, Defendant leases a luxury vehicle, Lincoln MKX,
14    paying $749.00/month with two more years remaining on his lease
15    (Plaintiff’s Exhibit A). Between his monthly payments on his
16    Discover card and Lincoln car payments alone, Defendant pays on
17    average $4,390.00/month. Defendant has not been forthcoming and
18
      honest in his statements to Plaintiff. Defendant’s submitted
19
      Financial Statement reflects a stated monthly income of zero
20
      dollars (Plaintiff’s Exhibit A). However, on a follow up email,
21
      Defendant states his “monthly income is only $2,000.00”.
22
      (Plaintiff’s Exhibit E). Defendant’s stated income
23
      inconsistencies are in conflict with what is factually proven on
24
      Defendant’s bank statement and credit card statements. Plainly
25
      put, Defendant cannot claim he makes zero to $2,000.00 income
26
      when his bank records reflect monthly deposits averaging
27

28



                                          Page 2
     Case 2:13-cv-06539-WDK-AS Document 50 Filed 07/08/19 Page 3 of 3 Page ID #:135




 1    $28,500.00/month with average Discover payments of

 2    $3,650.00/month.

 3          During the Judgment Debtor Examination Plaintiff and

 4    Defendant agreed that Defendant would be submitting a proposed

 5    reasonable payment plan by Monday, July 1, 2019. Plaintiff

 6    explained the Department of Justice’s policy that all payment

 7    plans must satisfy the Judgment within a span of 36 months.
 8    Plaintiff was willing to work with the Defendant and accommodate
 9    the length of the repayment term as long as Defendant proposed a
10    reasonable repayment arrangement. Defendant contacted Plaintiff
11    on July 1, 2019, however, no reasonable repayment term has been
12    reached. As of today, Defendant’s outstanding debt to the
13    government is $498,774.19 with the daily accruing rate of $77.62
14    and 8.25% interest rate.
15          Defendant financial documentations based on his bank
16    statements suggest that Defendant could pay off the debt to the
17    government within several years; however, Defendant is not
18
      cooperating with Plaintiff. Therefore, Plaintiff seeks this
19
      Court’s intervention at this time.
20

21    DATED:    July 8, 2019                       Respectfully Submitted,
22
                                                   _____   /S/_____________
23                                                 KSENIYA Y. STUPAK
                                                   Attorney for Plaintiff
24
                                                   United States of America
25

26

27

28



                                          Page 3
